DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Ng (US Patent No 8844605) in view of Smith (US PG Pub 20060272783).
Regarding claim 1, Ng teaches (figures 1-3) a window covering system, comprising: an elongated tube (2) configured for a window covering to be wound around; a clutch assembly (7) including a pulley (9) and a power spring (10), wherein the power spring comprises having a first end engaging the pulley and a second end that is stationary (column 3, lines 18-21); a booster assembly (6) comprising a booster spring within the elongated tube (figure 2); a cord arranged at least partially within the clutch assembly; and a wand (see modified figure 4 below) fixed to the cord to lower the window covering, wherein the booster assembly (6) is activated to lower the window covering by pulling downwardly on the wand (column 5, lines 21-29); and wherein the pulley is selectively rotatable in a first direction when the wand 
Smith teaches (figures 2-3) a window cover with a clutch assembly (100) comprising a cord (124) that is able to raise and lower a window covering (102), with the cord being retracted after each pull or extension (paragraphs 0008-0009).
It would have been obvious to one of ordinary skill in the art at the time to modify Ng to incorporate the teachings of Smith by having the wand attached to a pull cord in a clutch assembly that is also able to raise a window covering. This alteration provides the predictable and expected result of a convenient way of being able to adjust the blinds without having to grab different potions of the device to get the blind in the desired spot.

    PNG
    media_image1.png
    664
    964
    media_image1.png
    Greyscale



Regarding claim 2, Ng as modified with Smith above, Ng teaches (figure 4) that the rotation of the pulley in the second direction pulls the wand upward until it contacts the clutch assembly (see modified figure 4 above).  
Regarding claim 3, Ng as modified with Smith above, Ng teaches (figures 4-5) that the clutch assembly further includes a guard (20 and 4) that, in an assembled state with the pulley, forms at least one cavity, and in the cavity, the cord and the power spring are arranged (see modified figure 4 above).  
Regarding claim 4, Ng as modified with Smith above, Ng teaches (figure 3) the power spring coil (10) has a tab at either end of the coil, and the guard includes a slot in which a tab of the power spring coil is engaged (see modified figure 3 below, column 3 lines 15-21).  


    PNG
    media_image2.png
    498
    571
    media_image2.png
    Greyscale



.  
Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Ng (US Patent No 8844605) in view of Smith (US PG Pub 20060272783), and further in view of Schnebly (US Patent 4647488).
Regarding claim 5, modified Ng teaches all aspects of the invention as claimed in claim 3. Modified Ng does not teach -5-the119300.0000002 EMF_US 84390592v2PATENT U.S. Application No. 16/301,018Attorney Docket No. 119300.0000002guard includes an opening, and the clutch assembly further comprises an eyelet disposed within the opening and wherein the cord is configured to extend through the eyelet and the opening.  
Schnebly teaches (figure 1) a similar blind assembly having an opening (61) with an eyelet (63) disposed in the opening and a cord (60) configured to extend through the eyelet and the opening.
It would have been obvious to one of ordinary skill in the art at the time, to modify Ng to have an opening with an eyelet disposed in the opening in the guard, through which a cord could be extended as taught by Schnebly. These alterations provide the predictable and expected results of using an eyelet to reduce friction on cord thus preventing fraying and wear over time.
Regarding claim 6, modified Ng teaches all aspects of the claimed invention in claim 5. Ng further teaches (see modified figure 4 above) a cavity between the guard and the pulley that defines a path for movement of the cord between a retracted position and an extended position.
Regarding claim 7, modified Ng teaches all aspects of the claimed invention in claim 5. Schnebly also teaches (figure 1) the eyelet (63) being angled within a guard (12) with respect to a path of movement of the cord to (intended use language) reduce wear on the cord (the eyelet would inevitably be able to perform this intended use language as claimed) (collumn7, lines 66-68). It would have been obvious to one of ordinary skill in the art at the time, to modify Ng to have an eyelet angled within the guard that is already taught. These alterations provide the predictable and expected results of using the eyelet to orient the cord with respect to a path of movement to reduce friction, thereby reducing wear on the cord.
Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Ng (US Patent No 8844605) in view of Smith (US PG Pub 20060272783), and further in view of Baldanello (US Patent 4372367) and Schnebly (US Patent 4647488).
Regarding claims 8-9, modified Ng teaches all the limitations of claim 3. Modified Ng does not teach the guard having a bottom wall that includes a first opening and a second opening, and the clutch assembly further comprises a first eyelet disposed in the first opening and a second eyelet disposed in the second opening with the eyelets disposed at different respective angles, wherein the cord extends through the first eyelet when the window covering system is configured for right- handed operation and the cord extends through the second eyelet when the window covering system is configured for left-handed operation.
Baldanello teaches (see modified figure 3 below) the bottom having a first opening and a second opening disposed at different respective angle. Baldanello also teaches the system being able to be configured for either right handed operation, or left handed operation (column 4, lines 10-19). Schnebly teaches (figure 1) a similar blind assembly having an opening (61) with an eyelet (63) disposed in the opening and a cord (60) configured to extend through the eyelet and the opening.
It would have been obvious to one of ordinary skill in the art at the time, to modify Ng to incorporate the teachings of Baldanello by having two openings in the bottom of the guard disposed at different angles, allowing for a left-handed or right-handed configuration, and to incorporate the teachings of Schnebly by having eyelets disposed in the openings, through which a cord can be extended. These alterations provide the predictable and expected results of allowing a user to customize the way the blind works based on the user’s dominant hand, all the while using an eyelet to reduce friction on cord thus preventing fraying and wear over time, providing longevity to the assembly.

    PNG
    media_image3.png
    585
    639
    media_image3.png
    Greyscale

Claims 10-11 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Ng (US Patent No 8844605) in view of Smith (US PG Pub 20060272783), and further in view of Bohlen (US PG Pub 20150191973).
Regarding claim 10, Ng modified with Smith teaches all the limitations of claim 1 as listed above. Modified Ng does not teach a limiter assembly, wherein the limiter assembly is configured to set at least a first position that represents a fully retracted position of the window covering. Bohlen teaches (paragraph 0019, lines 8- 10) a limiter assembly that is configured to set a first position that represents a fully retracted position of the window covering.
It would have been obvious to one of ordinary skill in the art at the time, to modify Ng to incorporate the teachings of Bohlen by having a limiter assembly configured to set limits to how far the window covering is able to be deployed and retracted. These alterations provide the predictable and expected results of allowing a user to customize the amount of window cover, thus allowing a user to match the shape of their window, and also protecting the cover from any damage related to over extending the cover.
Regarding claim 11, Bohlen teaches (paragraph 0019, lines 6-8) a stop to prevent the window covering from further raising once it reaches a predetermined upper position.
Regarding claim 13, Bohlen teaches that a wheel (traveling nut) coupled to and rotatable with the window covering, wherein the stop is a threaded screw (paragraph 011, line 9) and the wheel travels axially along the threaded screw as the threaded screw is rotated until the travelling wheel reaches and abuts the stop of the threaded screw when the window covering reaches a predetermined upper position (paragraph 69, line 5-10).
Regarding claim 14, Bohlen teaches that the limiter assembly further comprises an engaging means to manually define the predetermined upper position (paragraph 17, lines 1-11).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Ng (US Patent No 8844605) in view of Smith (US PG Pub 20060272783), Bohlen (US PG Pub 20150191973), and further in view of Anthony (US Patent 8662139).
Regarding claim 15, modified Ng teaches all the limitations of claim 14 as listed above. Modified Ng does not teach an engaging means being a thumb wheel coupled to a threaded screw for manually defining the predetermined upper position by selectively turning the threaded screw. Anthony teaches (figure 2) a thumb wheel (190) coupled to a threaded screw (142) for manually defining the predetermined position by selectively turning the threaded screw (column 3, lines 7-16).
It would have been obvious to one of ordinary skill in the art at the time, to modify Ng to incorporate the teachings of Bohlen and Anthony by adding a mechanism to the limiter assembly that manually defines the predetermined upper position of the window cover by selectively turning the screw by means of a thumb wheel. These alterations provide the predictable and expected results of allowing a user to easily adjust the positions of the stops, thus customizing the deployment and retraction of the window cover, allowing a user to match the shape of their window, and also protect the cover from any damage related to over extending the cover.
Response to Arguments
Applicant’s arguments, see page 9, line 14 through page 10, lines 11, filed 03/22/2021, with respect to the rejection of claim 1 under 35 U.S.C 102 §(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of 35 U.S.C. §103 as being unpatentable over Ng (US Patent No 8844605) in view of Smith (US PG Pub 20060272783), as Smith teaches a cord that can selectively raise and lower a window cover.
Applicant’s arguments filed on 03/22/2021, with respect to the rejection(s) of claim(s) 1-15 under 35 U.S.C. § 103 have been fully considered and are not found persuasive. 
The applicant’s argument refers to paragraph [0041] to explain the booster assembly including a booster spring within the elongated tube, but the applied art of Ng is still found to teach this limitation, as shown in figure 2.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case:
It is found reasonable to combine Ng and Schnebly because they are found to be in the same field of invention. It is not unreasonably for a person skilled in the art to understand that an eyelet may be used to reduce wear and friction against a cord, and that proper orientation of the eyelet can optimize this.  
It is found reasonable to combine Ng, Schnebly and Baldanello because they are all found in the same field of invention. Although it is true that Baldanello utilizes an electric motor, it is noted that this is not the feature that is required from this reference. Baldanello is used as a modifying reference for teaching that it is known to have two openings in the bottom of the guard disposed at different angles, allowing for a left-handed or right-handed configuration, not a base reference, and the fact that it uses an electric motor does not disqualify it. It would not be unreasonable for one of ordinary skill in the art to adapt the features of angled eyelets, and being able to be adapted to either a left or right hand orientation as taught by Baldanello.
It is found reasonable to combine Ng and Bohlen, as they are both found in the same field of endeavor. One of ordinary skill in the art would have no trouble adapting the limiter assembly of Bohlen to the drive mechanism of Ng.
It is found reasonable to combine Ng, Bohlen, and Anthony. The desired limitation from Anthony is the thumb wheel for manually defining the predetermined position. The thumb wheel may be placed along the bracket to allow operation of the limiter, and using this reference for this feature would be found obvious because the reference is found in the same field of endeavor and to modify Ng to incorporate the teachings of Bohlen and Anthony by adding a mechanism to the limiter assembly that manually defines the predetermined upper position of the window cover by selectively turning the screw by means of a thumb wheel. These alterations provide the predictable and expected results of allowing a user to easily adjust the positions of the stops, thus customizing the deployment and retraction of the window cover, allowing a user to match the shape of their window, and also protect the cover from any damage related to over extending the cover.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R SHEPHERD whose telephone number is (571)272-5657.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katherine Mitchell can be reached on (571) 272-7069.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KATHERINE W MITCHELL/Supervisory Patent Examiner, Art Unit 3634                                                                                                                                                                                                        




/M.S./Examiner, Art Unit 3634